t c summary opinion united_states tax_court stuart raymond quartemont and velvet fenner quartemont commissioner of internal revenue respondent petitioners v docket no 3584-06s filed date stuart r quartemont pro_se david cao for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax as well as a penalty of dollar_figure under sec_6662 respondent subsequently conceded that the sec_6662 penalty was not applicable consequently the only issue remaining for decision is whether petitioners may exclude the value of their residence which is exempt_property for state bankruptcy law purposes in determining whether they were insolvent for purposes of sec_108 pertaining to exclusion from discharge_of_indebtedness income background this case was submitted fully stipulated and the stipulated facts are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed the petition they resided in college station texas beginning in petitioners encountered financial difficulty stemming from an unrelated party’s default on an unsecured loan of dollar_figure made by petitioners in in connection with such loan petitioners incurred substantial amounts of credit card debt believing that they would be able to repay their debts to the credit card companies when their debtor repaid the loan owed to them by the time petitioners realized in that the loan they had made in would never be repaid petitioners had incurred more than dollar_figure in credit card debt petitioners considered filing for bankruptcy but decided instead to negotiate with the credit card companies to extinguish their debts by paying a lesser sum than was owed petitioners succeeded in making these arrangements in and in the amount by which their credit card debt exceeded their actual payment ie the amount of relief from indebtedness was dollar_figure in the tax_year in issue petitioners did not include this amount in income for respondent determined that such discharge_of_indebtedness should have been included in income and accordingly determined a deficiency in petitioners’ federal_income_tax discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 1the cancellation of indebtedness occurred on two occasions date in the amount of dollar_figure and date in the amount of dollar_figure gross_income is defined in sec_61 as all income from whatever source derived and income_from_discharge_of_indebtedness is specifically included in the definition of gross_income sec_61 the supreme court long ago articulated the principle that increases in net_worth from forgiveness or cancellation of indebtedness give rise to gross_income 284_us_1 but there are recognized exceptions to this general principle the court_of_appeals for the fifth circuit to which this case would be appealable if it had not been heard pursuant to sec_7463 was among the first courts of appeals to develop an insolvency_exception in 70_f2d_95 5th cir revg 27_bta_651 in dallas transfer terminal warehouse co v commissioner supra pincite the taxpayer’s relief from indebtedness did not result in gross_income where he was insolvent both before and after the debt was discharged the court stated this relief from indebtedness does not result in the debtor acquiring something of exchangeable value in addition to what he had before there is a reduction or extinguishment of liabilities without any increase of assets there is an absence of such a gain or profit as is required to come within the accepted definition of income 252_us_189 40_sct_189 64_led_521 a l r 255_us_509 41_sct_386 65_led_751 a l r it hardly would be contended that a discharged insolvent or bankrupt receives taxable_income in the amount by which his provable debts exceed the value of his surrendered assets the income_tax statute does not purport to treat as income what did not come within the meaning of that word before the statute was enacted id sec_108 income_from_discharge_of_indebtedness codifies the result reached in dallas transfer and identifies in subsection a exclusions from gross_income four occasions in which discharge_of_indebtedness is not included in gross_income the instant case involves the exception found in sec_108 which provides in general --gross income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part or indebtedness_of_the_taxpayer if -- b the discharge occurs when the debtor is insolvent the parties in this case do not agree on whether petitioners were insolvent at the time the discharge_of_indebtedness occurred resolution of the parties’ disagreement turns on the calculation for purposes of sec_108 of the value of petitioners’ assets prior to the discharge of their debt to the credit companies insolvency is defined in sec_108 as the excess of liabilities over the fair_market_value of assets petitioners contend that property that would be exempt from creditors’ claims under state law in bankruptcy proceedings is not taken into account in determining the value of one’s assets for purposes of sec_108 the only such exempt_property in this case is petitioners’ house the fair_market_value of petitioners’ house immediately before any discharge_of_indebtedness was dollar_figure petitioners’ house was encumbered by a mortgage in the amount of dollar_figure if petitioners’ house is included as an asset and the encumbering debt is included as a liability in the insolvency calculation then petitioners were not insolvent either before or after the forgiveness of debt and such discharge_of_indebtedness is includable in their gross_income if on the other hand the house is not included as an asset and any debt thereon is not included as a liability then petitioners were insolvent both before and after the forgiveness of debt on both the february and may occasions and the discharge_of_indebtedness is not includable in their gross_income in 116_tc_87 after a thorough examination of the statutory history of sec_108 this court found that congress chose not to define insolvent to exclude exempt assets we held that the word assets as used in sec_108 includes assets exempt from the claims of creditors under applicable state law petitioners argue that our 2this would be the case whether the february or may occasion is considered holding in carlson produces an anomalous result in the light of other provisions of sec_108 sec_108 provides that gross_income does not include any amount which would be includable in gross_income by reason of the discharge_of_indebtedness if the discharge occurs in a title_11_case therefore petitioners point out under the carlson rationale a taxpayer who declares bankruptcy would not be required to include discharge_of_indebtedness in gross_income whereas a taxpayer seeking to pay his debts and avoid bankruptcy would potentially find himself burdened with additional tax as a consequence petitioners are correct in this description of the statutory regime as determined under carlson however consistent with congressional purpose in according a debtor coming out of bankruptcy a fresh_start and leaving him unburdened with an immediate tax_liability carlson v commissioner supra pincite we see nothing anomalous in a statutory framework that simultaneously requires solvent taxpayers like petitioners to pay taxes according to the usual formula furthermore not following our precedent in carlson would produce anomalous results 3we note that sec_108 limits the amount of discharged indebtedness that is excludable from gross_income under the insolvency provision to the amount by which the taxpayer is insolvent no such limitation applies when discharge occurs in a title_11_case such being another example of the statutory framework that distinguishes between bankrupt and nonbankrupt taxpayers in hunt v commissioner tcmemo_1989_335 decided with respect to a taxable_year prior to the effective date of sec_108 and d we held as petitioners wish us to hold today that assets exempt from the claims of creditors by state law were excluded from the definition of assets for purposes of determining whether a nonbankrupt debtor was insolvent this entailed our holding that exempt assets included assets that in the event of bankruptcy would be protected from the reach of creditors under state exemptions and not federal exemptions even though state law permitted debtors to elect either state exemptions or federal exemptions and federal exemptions would be more beneficial in furtherance of this holding we noted while this conclusion may lead to different results for taxpayers who actually file for bankruptcy and those who do not we note that different answers also result from those debtors who file for bankruptcy and reside in different states the reason for the lack of consistency is twofold first the federal exemptions must be elected second many states do not allow their residents to choose federal exemptions over those offered by the state therefore no matter what path we choose today in deciding whether state exemptions or federal exemptions are to be used we still cannot guarantee nationwide uniformity in determining which assets are exempt from the claims of creditors when making a determination of solvency fn ref omitted excluding assets exempt under state bankruptcy law from the sec_108 definition of assets would result in inconsistencies among taxpayers in different states that have different exemption categories or amounts another anomaly in any event sec_108 was amended by the bankruptcy_tax_act_of_1980 publaw_96_ sec_2 94_stat_3389 to include a definition of insolvency in sec_108 that section does not exclude exempt assets from the definition of insolvent for purposes of sec_108 the amendments also added sec_108 which provides that except as otherwise provided in this section there shall be no insolvency_exception from the general_rule that gross_income includes income from the discharge_of_indebtedness in interpreting the amended statute we noted in carlson that hunt was inapplicable because it was decided before the effective date of the amendments and that sec_108 as amended required the opposite result from hunt carlson v commissioner supra pincite n concluding we find that petitioners were not insolvent within the meaning of sec_108 either before or after their debt was discharged consequently we hold that the discharge_of_indebtedness income as determined by respondent is includable in petitioners’ gross_income for to reflect respondent’s concession with respect to the sec_6662 penalty decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
